NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.

In the Supreme Court of Georgia



                                                   Decided: May 3, 2022


                   S21G0857. BROWN et al v. CARSON et al.


        COLVIN, Justice.

        We granted certiorari in this case to decide whether E. Howard

Carson1 acquired a vested right to develop property in a particular

manner based upon alleged assurances made to him by Tom Brown,

the Forsyth County Planning Director. Based on the record before

this Court, we conclude that Carson did not acquire a vested right;

therefore, we reverse the decision of the Court of Appeals to the

contrary and remand the case with direction. See Carson v. Brown,

358 Ga. App. 619 (856 SE2d 5) (2021). 2



        1Carson is the principal for Red Bull Holdings II, LLC, the property
owner in this case.
       2 Carson filed three appeals in the Court of Appeals, two of which

concerned separate actions for mandamus and injunctive relief based on his
claim that he obtained vested rights to develop the property when he applied
for a land disturbance permit. The Court of Appeals dismissed those two cases
     1.    On March 14, 2016, Carson met with Brown and

discussed Carson’s plans to purchase approximately 17 acres of land

and develop that property into 42 separate 9,000-square-foot

residential lots. See id. at 621. The record shows that, in his role as

Planning Director, Brown was allowed to interpret the zoning code;

however, he could not unilaterally promise or authorize the issuance

of a building permit. The record further shows that Carson knew

prior to that meeting that the current zoning code allowed for 9,000-

square-foot lots.

     During the March 14 meeting, Carson showed Brown a hand-

drawn document depicting Carson’s proposed subdivision layout,

and then asked Brown to confirm whether the current zoning code

allowed for 9,000-square-foot lots on the subject property. See id.

Brown confirmed that the code, as currently written, provided for

that lot size. See id. “Brown, however, ‘made no representations as



as moot, concluding that, because Carson already had a vested right, he did
not need mandamus or injunctive relief. See Carson, 358 Ga. App. at 619.
Neither party petitioned for review of those rulings; however, because our
holding affects the Court of Appeals’s reasoning on mootness, the court will
need to reconsider those appeals on remand.
                                     2
to future zoning code changes that might impact the indicated

property nor did he guarantee that Carson would be able to build

out this subdivision at 9,000[-]square[-]foot lots.’ ” See id. Two days

later, Carson made an offer on the property, see id., and the record

shows that he closed on the property approximately two weeks later.

      Carson claimed that based upon his interactions with Brown

and, later, with persons in the County’s water and sewer

department, “he spent in excess of $83,000.00 obtaining the

requisite plans, studies, appraisals, and the like, pursuing

development of the property with a residential subdivision

consisting of up to 42 lots.” Id. at 621-622 (punctuation omitted).

Then, in August 2016, the Forsyth County Board of Commissioners

“imposed a moratorium on the acceptance of applications for land

disturbance permits” for 9,000-square-foot residential lots. Id. at

619 (footnote omitted). 3 Shortly after the moratorium went into




      3 In October 2016, the Board of Commissioners amended the County’s
zoning code to prohibit the development of 9,000-square-foot residential lots.
See id. at 619.

                                      3
effect, Carson sought a land disturbance permit, which was denied.

See id. Carson then filed an application with the Forsyth County

planning department for a determination of his vested rights to

develop the property with 9,000-square-foot lots. See id. at 620. The

county attorney issued a decision that Carson did not have a vested

right to develop the property. Carson appealed to the zoning board

and the Forsyth County Superior Court, both of which affirmed the

decision of the county attorney. See id. at 620-622. Carson then

appealed, arguing that he had “acquired vested rights to develop the

property consistent with the zoning regulations in place when he

bought it and undertook to obtain sewer easements for the

property.” Id. at 622. The Court of Appeals reversed the decision of

the zoning board, concluding that Carson bought the subject

property   and   made    expenditures   regarding    the   property’s

development after relying upon the assurances of zoning officials

that a building permit would issue. See id. at 623 (quoting Cohn

Communities, Inc. v. Clayton County, 257 Ga. 357, 358 (1) (359 SE2d

887) (1987)). We granted certiorari. For the reasons set forth below,

                                 4
we reverse the decision of the Court of Appeals.

     2.   This Court has recognized four different scenarios

wherein a landowner could acquire a vested right to initiate a

specific use of a property despite a change in zoning laws. Those

instances are when the landowner relies upon (1) issued building

and other permits, (2) the law in existence at the time a landowner

properly files an application for a permit, (3) formally and informally

approved development plans, or (4) official assurances that a

building permit will probably issue. See WMM Properties, Inc. v.

Cobb County, 255 Ga. 436, 438-439 (1) (339 SE2d 252) (1986). This

case concerns a right asserted based on the last category.

Accordingly, in order to determine whether Carson acquired a

vested right, we must look to whether he “ma[de] a substantial

change in position by expenditures in reliance upon the probability

of the issuance of a building permit, based upon an existing zoning

ordinance and the assurances of zoning officials.” Cohn, 257 Ga. at

358 (citing Barker v. Forsyth County, 248 Ga. 73, 76 (2) (281 SE2d



                                  5
549) (1981)).4

      The Court of Appeals erroneously concluded that the March 14,

2016 discussion established that Brown made an assurance to

Carson. Specifically, the Court of Appeals explained that Georgia

law does not require “that the zoning official’s assurances cover

possible future changes” or that the assurance “make[s] any specific

representation or contain any magic words.” Carson, 358 Ga. App.

at 623. In order to acquire a vested right based on an assurance,



      4 Barker summarily announced this test, relying on a 1963 Illinois
Supreme Court opinion. See 248 Ga. at 76 (citing Cos Corp. v. City of Evanston,
190 NE2d 364, 367-368 (Ill. 1963)). Neither Barker nor Cohn define the term
“zoning officials” or clarify how many or what kind of “zoning officials” need to
be consulted before a landowner can reasonably rely on their assurances that
a building permit will issue. These cases also appear to be in tension with
Georgia statutory law that “[a] governing authority may not be estopped
regarding an ultra vires act.” City of Warner Robins v. Rushing, 259 Ga. 348,
348 (381 SE2d 38) (1989) (citing OCGA § 45-6-5, which states: “Powers of all
public officers are defined by law and all persons must take notice thereof. The
public may not be estopped by the acts of any officer done in the exercise of an
unconferred power”). See also Corey Outdoor Advertising v. Board of Zoning,
254 Ga. 221, 224 (327 SE2d 178) (1985) (explaining that “equitable estoppel
will not apply so as to frustrate or contravene a governmental function of a
governmental unit”); City of Calhoun v. Holland, 222 Ga. 817, 819 (152 SE2d
752) (1966) (“In dealing with public agents, every person must take notice of
the extent of their powers at his peril.” (punctuation and citation omitted)).
Though the Barker majority opinion did not mention what is now OCGA § 45-
6-5, the statute was cited by the dissent. See Barker, 248 Ga. at 78 (Hill, J.,
dissenting). However, we need not address these issues further here, as there
was no assurance made to Carson in this case.
                                       6
however, a landowner must show, in part, the landowner’s “reliance

upon the probability of the issuance of a building permit,” meaning

that the alleged assurance requires a representation that a building

permit will likely issue in the future. Cohn, 257 Ga. at 358-359

(emphasis supplied) (explaining that “this rule is derived from the

principle of equitable estoppel,” and that Georgia courts have

applied it “to situations where the landowner, relying in good faith

on official assurances that a building permit will probably issue to

develop the property in question as it is currently zoned, makes a

substantial change in his position by the expenditure of substantial

sums of money” (emphasis supplied)). Cf. WMM Properties, 255 Ga.

at 439 (1) (d) (approval of development plan from all relevant county

departments without stipulations, together with county planning

commission’s issuance of a certificate of zoning, qualified as an

assurance creating a vested right); Spalding County v. East

Enterprises, Inc., 232 Ga. 887, 887-889 (209 SE2d 215) (1974)

(landowner acquired a vested right to develop property when he

purchased the property in reliance upon the assurance of one county

                                 7
commissioner that the property was zoned for the intended use, the

landowner’s   development plan was informally approved by the

county commissioners, and he expended money in reliance on the

same).

     Here, the record shows no assurance from Brown that a

building permit would probably issue or that the county would not

change the property’s zoning. In other words, Brown’s words were

“no more than a neutral statement of the present zoning in effect, a

fact [Carson] could easily [have] obtain[ed] himself by consulting the

proper records.” Cohn, 257 Ga. at 359. The Court of Appeals’s

determination to the contrary was erroneous.

     We are also unpersuaded by the Court of Appeals’s attempt to

distinguish our decision in Cohn from the present case.            In

concluding that this case did not fall squarely within Cohn’s

limitation on what qualifies as an assurance, the Court of Appeals

relied on the fact that Brown’s confirmation to Carson “occurred

within the context of a face-to-face discussion,” wherein Carson

expressed an interest in purchasing and developing the property

                                  8
and, later, spent in excess of $80,000 to prepare the land.. Carson,

358 Ga. App. at 623-624. However, neither the letter issued by the

zoning official in Cohn nor the discussion with Brown in this case

included any assurance that a building permit would probably issue.

     The Court of Appeals also concluded that, unlike Cohn, there

was evidence that Brown had notice that Carson “was about to

expend substantial sums in reliance on information received.”

Carson, 358 Ga. App. at 624. However, the record shows that, at the

time of the March 14 meeting, Brown only knew that Carson was

interested in purchasing a parcel of land and potentially developing

the land into 42 lots, and “the purchase of land by itself does not

confer a vested right to a particular use upon the purchaser.” North

Georgia Mountain Crisis Network, Inc. v. City of Blue Ridge, 248 Ga.

App. 450, 452 (546 SE2d 850) (2001). Moreover, the record shows

that Carson knew that the zoning ordinance allowed for 9,000-

square-foot lots prior to his March 14 conversation with Brown, and

“there can be no estoppel by conduct where both parties have equal

knowledge or equal means of knowing the truth.” City of Atlanta v.

                                 9
Black, 265 Ga. 425, 429 (457 SE2d 551) (1995) (citation omitted).

Based on the foregoing, we agree with Brown that our decision in

Cohn controls in this case. Accordingly, we reverse the decision of

the Court of Appeals, and we remand the case with direction to

consider the two other appeals that the court mooted based upon the

holding we are reversing.

     Judgment reversed and case remanded with direction. All the
Justices concur, except Warren, J., not participating.




                                10